UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7473


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTONIO J. REESE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:10-cr-00262-D-1; 5:16-cv-00569-D)


Submitted: March 12, 2020                                         Decided: March 17, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio J. Reese, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio J. Reese seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2018) motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Reese has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Reese’s

motion to place his case in abeyance, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2